—Judgment unanimously affirmed without costs. Memorandum: Petitioner appeals from a judgment dismissing his petition for a writ of habeas corpus. Petitioner challenges a determination revoking his parole based on his commission of new crimes. Contrary to petitioner’s contention, the Grand Jury’s determination not to indict with respect to those crimes did not collaterally estop the Parole Board from proceeding against petitioner based on those crimes (see, Matter of McWhinney v Russi, 228 AD2d 980; People ex rel. Pickett v Ruffo, 96 AD2d 128, 130-131; People ex rel. West v Vincent, 46 AD2d 782; see also, Reed v State of New York, 78 NY2d 1, 8; People ex rel. Matthews v New York State Div. of Parole, 58 NY2d 196, 202-203; Matter of Dantzler v Travis, 249 AD2d 841, 841-842, lv denied 92 NY2d 810).
We have considered petitioner’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Erie County, Dillon, J. — Habeas Corpus.) Present — Green, J. P., Pine, Hayes, Hurlbutt and Kehoe, JJ.